Citation Nr: 0105396	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected synovitis of the left knee.

2.  Entitlement to service connection for a right knee 
disability, claimed on a direct basis and as secondary to the 
service-connected left knee disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for a low back 
disability, claimed on a direct basis and as secondary to the 
service-connected left knee disorder.

5.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to the service-connected 
left knee disorder.

6.  Entitlement to service connection for a kidney 
disability.

7.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a 10 percent rating for synovitis of the left 
knee, effective from December 22, 1997 (the date on which he 
filed his original claim), and denied his claims for service 
connection for bilateral carpal tunnel syndrome and 
disabilities of his right knee, bilateral shoulders, low 
back, bilateral hips and kidneys.


FINDINGS OF FACT

1.  The veteran's service-connected synovitis of the left 
knee is manifested by residuals of surgery for lateral and 
medial partial meniscectomy and debridement of arthritic 
changes of the medial femoral condyle, with pain on motion, 
flexion to 130 degrees and extension to zero degrees, and 
slight recurrent lateral instability of the medial and 
lateral ligaments.

2.  The veteran sustained a left knee injury in January 1997, 
causing substantial additional orthopedic impairment of this 
joint which was unrelated to the service-connected synovitis 
of the left knee.

3.  A bilateral hip or kidney disability is not currently 
shown.

4.  Bilateral carpal tunnel syndrome was present in and had 
its onset during active military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected synovitis of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, 
5257, 5259, 5260 and 5261 (2000).

2.  A bilateral hip or kidney disability was not incurred in 
or aggravated by the veteran's active service, nor are they 
secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.310 (2000).

3.  Bilateral carpal tunnel syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on enlistment 
examination in June 1969, and on routine medical examination 
in May 1972, his lower extremities, spine and musculoskeletal 
system, neurological system, and genitourinary system were 
normal on clinical review.

In November 1977, the veteran complained of left knee pain 
due to a twisting injury.

On medical examinations in March 1978 and April 1979, the 
veteran's lower extremities, spine and musculoskeletal 
system, neurological system, and genitourinary system were 
normal on clinical review.

In March 1981, the veteran was treated for strep throat and 
complaints of low back pain.  On examination of his back, 
point tenderness was observed from the costovertebral angle 
to the L5 muscle group, with some questionable evidence of 
muscle spasm.  He denied having any change in his urinary 
habits.  The impression was low back pain of unknown origin.  
Several days afterward, in March 1981, the veteran was given 
follow-up treatment for his low back complaints and was 
assessed with lumbar strain and a resolving urinary tract 
infection.

On medical examination in April 1981, the veteran's lower 
extremities, spine and musculoskeletal system, neurological 
system, and genitourinary system were normal on clinical 
review.  Superficial scars were observed over both patellae.

In November 1981, the veteran was treated for complaints of 
left knee pain and medial instability.  Following 
examination, he was assessed with a torn left medial 
meniscus.  The left knee symptoms persisted through to 1983, 
and he was eventually diagnosed with chronic synovitis of the 
left knee.  In May 1983, he underwent surgery for a medial 
and lateral release and a patella shaving to realign the 
deranged left patella.  Records of physical therapy and 
follow-up treatment show that his left knee continued to be 
symptomatic.  Arthritic changes of the left knee were also 
noted on treatment reports during service.  The service 
medical records show that he was placed on physical profile 
for his left knee disability for the remainder of his active 
service.  

A November 1984 medical report shows that the veteran was 
treated for complaints of bilateral knee pain, with the left 
more symptomatic than the right.  The report shows that only 
the left knee was examined and treated at that time.

On medical examination in June 1985, the veteran's lower 
extremities, spine and musculoskeletal system, neurological 
system, and genitourinary system were normal on clinical 
review.  A 2-inch scar was observed over his left patella.

A June 1985 treatment report shows that the veteran 
complained of low back pain.  According to the veteran, he 
had reportedly been advised to flush his kidneys by drinking 
cranberry juice.  He denied having dysuria but admitted to 
having urinary frequency and urgency.  He denied having a 
prior history of a urinary tract infection, but according to 
his statement he had a prior history of strep throat which 
had "settled in his kidneys."  Examination revealed 
tenderness on percussion over his left kidney and low back 
tenderness on elevation of his left leg.  Urinalysis was 
within normal limits and revealed negative findings.  The 
assessment at the time was rule out kidney stone versus 
muscle strain.  

In October 1987, the veteran reported experiencing a mild 
tingling in his right hand.  The assessment was muscle 
tightness of the right trapezius.

On medical examination in August 1988, the veteran's lower 
extremities, spine and musculoskeletal system, neurological 
system, and genitourinary system were normal on clinical 
review.  

Outpatient treatment records dated in August 1988 show that 
the veteran complained of having acute low back pain, though 
at the time his low back had been asymptomatic for the prior 
week.  He was also treated for complaints of right flank 
pain.  Urinalysis showed an elevated white blood cell count 
in his urine.  He was diagnosed with transient pyuria with 
minimal symptoms and possible subacute prostatitis.  
Treatment with prostatic massage yielded negative results.  
He was noted to have had a history of urinary tract infection 
and pyelonephritis in March 1981.  In September 1988, he was 
treated for complaints of low back pain.  Urinalysis in 
October 1988 revealed no evidence of ongoing genitourinary 
pathology. 

On service retirement examination in March 1989, the 
veteran's lower extremities, spine and musculoskeletal 
system, neurological system, and genitourinary system were 
normal on clinical review.  The examiner noted the presence 
of a well-healed, 2-inch surgical scar on the veteran's left 
knee.  The veteran indicated on his medical history 
questionnaire that he had a history of swollen or painful 
joints, arthritis, and knee symptoms.  The examiner noted 
that the veteran had a prior history of knee surgery in 1983, 
that he was on permanent physical profile for chronic 
patellofemoral syndrome of his left knee, and that his 
reported history of arthritis and knee symptoms pertained to 
the left knee.   In July 1989, the veteran was honorably 
separated from military service.

The veteran's service personnel records show that throughout 
his entire period of active duty, during which he served for 
over 20 years, his military occupational specialty (MOS) was 
a disbursement clerk and financial records clerk. 

Post-service private medical records from Joseph Gialde, MD, 
were obtained and associated with the veteran's claims file.  
These show that in January and February 1992, he was treated 
for complaints of right wrist strain and tendonitis.

Records from Dr. Gialde show that in May 1994, the veteran 
reported having hand swelling and pain in his arm and 
shoulders following a recent infected tick bite.  Examination 
revealed definite weakness of his left arm and soreness of 
his left shoulder.  Follow up treatment in June 1994 shows 
that he reported feeling "OK."  Dr. Gialde remarked that 
the veteran had recuperated and that there was no more 
swelling.  

Private medical records from Danny K. Carroll, M.D., dated 
from 1994 to 1997, were obtained and associated with the 
claims file.  These show that in July 1994, the veteran 
sustained a work-related crush injury of his left foot and 
ankle after these were run over by a forklift.  In the course 
of treatment for these injuries, he was noted to have lateral 
and medial meniscal tears and degenerative arthritis of his 
left knee.  Treatment reports indicated that this knee 
disorder aggravated his left foot injury.  In October 1994, 
arthroscopic surgery for debridement of his left medial 
femoral condyle and for partial meniscectomy of his left 
medial meniscus and lateral meniscus was performed on the 
veteran's left knee.  

February 1995 medical reports show that Dr. Carroll treated 
the veteran for complaints of left foot, ankle and knee 
symptoms.  Electromyograph (EMG) study revealed medial 
plantar nerve injury.  He was observed to ambulate in a 
markedly external rotated position of his left foot due to 
his prior injury.  Dr. Carroll advised the veteran to resume 
a more normal gait pattern to help reduce his left knee, left 
hip and low back complaints.   Dr. Carroll commented that the 
veteran would probably develop arthritis of his left mid-foot 
and would need therapy to alleviate his symptoms, including 
to resume a more normal gait pattern.  A March 1995 treatment 
report shows that the veteran continued to experience 
problems using his left foot.  According to the report, he 
had left foot dystrophy secondary to a posterior tibial nerve 
injury. 

In April 1995, Dr. Carroll treated the veteran for complaints 
of left knee instability and hyperextension and of numbness 
of his left upper extremity and hand.  Dr. Carroll reported 
in May 1995 that EMG studies of the veteran's upper 
extremities revealed mild bilateral carpal tunnel syndrome.

In January 1997, the veteran was treated for a work-related 
injury by Dr. Carroll.  The veteran reportedly slipped and 
fell, injuring his left knee.  Examination noted that the 
veteran still experienced numbness of his left foot from the 
prior work-related injury in 1994.  Significant atrophy of 
the left lower extremity as compared to the right was 
observed.  The veteran's left knee displayed a large effusion 
and was markedly unstable at the anterior and posterior 
cruciate ligaments and the medial collateral ligament.  

A February 1997 treatment report shows that an MRI of the 
veteran's left knee revealed an anterior cruciate ligament 
tear and a medial meniscus tear.  Dr. Carroll referred the 
veteran for physical rehabilitation in preparation for 
anterior cruciate ligament reconstruction and possibly a 
medial meniscectomy.  According to Dr. Carroll, the veteran 
wished to proceed with therapy even after he was advised that 
the risks and complications of such treatment included the 
potential for decreased range of motion, continued laxity, 
and the potential for latent degenerative arthritis.  

A March 1997 surgical report reiterated the history that the 
veteran slipped and fell at work, injuring his left knee, and 
shows that he underwent left anterior cruciate ligament 
reconstruction surgery.  The post-surgical plan was to fit 
him with an anterior cruciate ligament brace and have him 
continue physical therapy.

A July 1997 medical report shows that postoperatively, the 
veteran had a nearly full range of motion of his left knee 
and that his joint effusion was completely resolved.  There 
was still a significant degree of laxity of his medial 
collateral ligament which produced slight left knee 
instability, but the stability of his anterior cruciate 
ligament displayed significant improvement.  At the time of 
the examination, the veteran used a crutch.  He also 
complained of having low back pain.  Dr. Carroll was of the 
opinion that the veteran was unable to return to his 
occupation in heavy labor and was likely hereafter to only be 
able to work in jobs with light duties due to left foot 
numbness, left knee instability, advanced degenerative joint 
disease of his left shoulder, and degenerative joint disease 
of his lumbar spine.  If placing the veteran on light duty at 
his workplace was not possible, Dr. Carroll advised that the 
veteran file for Social Security Administration (SSA) 
benefits or vocational rehabilitation and retraining.

In September 1997, Dr. Carroll examined the veteran's left 
knee and noted that it continued to improve since the surgery 
of March 1997.  Range of motion study revealed that he lacked 
5 degrees of full extension and could flex his left knee to 
125 degrees.  The anterior cruciate ligament was stable.  
Also, the veteran was using a TENS unit for his low back pain 
at the time.

According to the RO, the veteran filed a claim for VA 
disability compensation on December 22, 1997.  Pursuant to 
his claim, he was provided with a VA medical examination in 
January 1998.  The report of the examination shows the 
following pertinent findings:

During VA examination of the veteran's genitourinary system 
in January 1998, he reported that during service he had been 
told that he had strep throat which "went into his 
kidneys."  At the time of the examination, he had no 
particular complaints.  He denied having sexual dysfunction, 
dysuria, hematuria or nocturia, and he did not have urinary 
frequency or incontinence.  Urinalysis was completely within 
normal limits.  The diagnosis was normal genitourinary 
examination and normal renal function.  

During VA examination of his joints in January 1998, the 
veteran complained of bilateral hip and knee pain.  He was 
unable to provide any history of trauma to his hips and the 
etiology of his hip complaints was uncertain.  He reported 
that he experienced swelling of his knees, bilaterally, 
particularly on his left side, with recurrent subluxation of 
the left patella which occurred two to three times per month.  
He experienced symptomatic flare-ups of joint symptoms 
approximately two to three times per week and aggravation of 
his symptoms by cold weather and prolonged standing.  No 
assistive devices such as a cane or brace were used by the 
veteran at the time of the examination.  The veteran reported 
having pain on motion of his left knee during flexion.  The 
examiner observed some guarding and mild limitation of motion 
of the veteran's left knee due to pain.  Otherwise, no 
additional limitation by pain, fatigue, weakness or lack of 
endurance was observed on examination of his other joints.  

At the time of the January 1998 examination, the veteran did 
not appear to display any abnormal gait or functional 
limitation.  No ankylosis was observed.  There was objective 
evidence of mild left knee discomfort during flexion testing.  
Mild effusion of the left knee joint was observed, but there 
was no crepitation, instability or edema.  The veteran was 
able to flex his left knee to 130 degrees and extend it to 
zero degrees.  Drawer's sign was negative.  The medial and 
collateral ligaments were stable and there was no varus or 
valgus in the neutral or flexion positions.  Lachmann's test 
and McMurray's test were negative.  X-ray of the left knee 
indicated linear change in the upper anterior central portion 
of the tibia which was consistent with ligamentous repair 
tract.  However, there was no evidence of degenerative joint 
disease.  Examination of his peripheral nerves showed that 
there was paresthesia in the pattern of the peroneal nerve of 
his left lower extremity, but without motor impairment, 
functional loss, paralysis, neuritis or neuralgia.  

The veteran's orthopedic diagnoses following VA examination 
in January 1998 included chronic left knee synovitis with no 
evidence of degenerative joint disease of the left knee.  The 
neurologic diagnosis was decreased light touch sensation 
directly related to peroneal nerve injury sustained during 
left knee surgery.

On examination of the veteran's hands in January 1998, he 
reported a relevant history of bilateral hand numbness of 
several years' duration which was made worse when typing or 
using a computer.  X-rays of his hands failed to indicate any 
evidence of degenerative joint disease or other bony 
pathology.  In March 1998, VA provided the veteran with an 
EMG study of his hands which revealed findings consistent 
with a diagnosis of bilateral carpal tunnel syndrome.
 
In a June 1998 VA examination, the veteran was granted 
service connection and a 10 percent rating, inter alia, for 
synovitis of the left knee, effective from December 22, 1997.

VA medical records show that the veteran was treated on 
September 23, 1998, for multiple orthopedic complaints.  He 
reported having a history of left knee surgery during 
military service.  He also reported that he served as an 
accounting clerk for 15 years during active duty and that his 
daily duties at the time involved typing, using an adding 
machine and working on a computer.    

With regard to his left knee, the veteran reported that he 
had fallen on ice and torn the anterior cruciate ligament of 
his left knee in 1997, necessitating surgical repair.  
Thereafter, he was unable to work at his old occupation in a 
lumbar yard and was only able to find employment delivering 
newspapers.  He reported that his left knee was constantly 
painful and subjectively characterized the pain as measuring 
6 out of 10 on a scale of 1 to 10, with 10 being the worst.  
He was unable to walk without the aid of a cane and a full 
knee brace with lateral supports.  He stated that he had to 
walk off balance because he was unable to fully bear weight 
on his left knee.

Objective examination in September 1998 revealed a healed 
scar transversing his left kneecap.  Some obvious muscle 
wasting was observed on the left lower extremity as compared 
to the right.  Range of motion testing of his left knee 
revealed active extension to only 50 degrees and active 
flexion only to 100 degrees, with pain.  Passive extension 
was to 70 degrees and passive flexion was to 100 degrees.  
Drawer's sign was negative.  Tinel's sign was positive for 
patellar pain on the left.  Moderate crepitation was noted, 
bilaterally.  He was unable to extend his left leg 
sufficiently to conduct a "bounce home test."  Palpation of 
his left patella was too painful to elicit the patellar 
femoral grinding test.  The left patella was not ballotable.  
Of significance, the physician commented that the findings of 
this physical examination and the veteran's report of his 
symptoms were not compatible with the January 1998 VA X-ray 
study of his left knee.  The assessment was degenerative 
joint disease of the left knee with marked loss of 
functioning and continued pain.  

A private treatment report from Dr. Carroll, dated in March 
1999, shows that the veteran complained of left knee pain.  
Dr. Carroll reported that he had fitted the veteran with a 
new left knee brace to replace an old one.  

The report of a May 1999 VA examination shows that the 
veteran presented for examination ambulating with difficulty, 
wearing a brace over his left knee and supporting himself 
with a cane.  X-ray of his left knee shows linear changes 
into the upper anterior central portion of the tibia, 
consistent with a tract developed for ligamentous repair and 
anchoring, with a satisfactorily maintained joint space and 
very minimal marginal osteophytes.  The remainder of the left 
knee anatomy was unremarkable.  The radiographic impression 
was old surgical change, left knee.  The veteran reported 
that he experienced flare-up of his left knee symptoms 
approximately three times per week, during which time his 
left knee pain was eight out of 10 on a subjective scale, 
with 10 being the worst.  During flare-ups, he was unable to 
climb stairs or perform routine walking tasks.  The veteran 
was diagnostically assessed with bilateral degenerative joint 
disease of the knees

The veteran was provided with an EMG study in May 1999, which 
produced clinical findings which were consistent with mild 
bilateral carpal tunnel syndrome.  In the examining 
neurologist's commentary, he stated that although the veteran 
had been previously denied service connection for carpal 
tunnel syndrome on the basis that there were no records of 
complaints for this disability during active duty, it should 
have been noted that the veteran's duty assignment required 
typing throughout his entire workday and that typing was a 
task which was well-documented for initiating and aggravating 
carpal tunnel syndrome.  The veteran was diagnostically 
assessed with bilateral carpal tunnel syndrome.

In June 1999, VA conducted X-ray examinations of the 
veteran's hips.  The report of these studies shows that the 
veteran complained of bilateral hip pain.  The examiner noted 
that the veteran was status post left knee injury with 
surgery 2 years earlier and that at the time of the 
examination the condition of his left knee was significantly 
improved and more stable with use of an orthotic brace set at 
30 degrees of flexion.  X-rays of the veteran's hips revealed 
no evidence of fracture or any other significant radiographic 
abnormality.  The assessment included traumatic arthritis of 
the left knee with a history of surgery.  

At an RO hearing in September 1999, the veteran presented 
oral testimony in support of his claims on appeal.  With 
regard to his left knee, he reported that his symptomatology 
at the time was manifested by joint locking, lateral 
instability, joint swelling and pain on movement.  His knee 
was supported by a brace which was set at 30 degrees flexion 
and he also used a cane as additional support.  He testified 
that without the cane or the brace, his left knee would be 
unstable.  His left knee was also weakened and atrophied and 
he relied on his right lower extremity to do most of the work 
when ambulating.  According to the veteran, virtually any 
activity, including prolonged standing, would cause his left 
knee to become painful.  He reported that a total knee 
replacement would have been the course of treatment for his 
current left knee disability, but he was too young to be a 
candidate for such a procedure.  

In addressing his claim for a bilateral hip disability, the 
veteran testified that he had not received treatment for any 
hip complaints during his period of military service, and 
that apart from receiving X-rays of his hips after active 
duty, he had not received any post-service treatment for a 
disability affecting either hip.  He contended, however, that 
he had a current bilateral hip disability which was secondary 
to his service-connected left knee disorder and was the 
result of his altered gait.

The veteran testified that during service he was treated for 
strep throat and was informed by his treating physician that 
the strep throat had affected his kidneys.  He also reported 
that afterward he would occasionally experience recurrent 
flank pain over the site of his kidneys and would be advised 
by his physicians to drink quantities of water to flush out 
his genitourinary system in order to purge his kidney of 
infection.  

The veteran testified that he was a finance clerk and auditor 
throughout his period of service.  His duties as a clerk 
involved repetitive hand and wrist motions using key-operated 
business machines such as adding machines, typewriters, 
embossing machines and computers.  He contended that the 
repetitive trauma from these hand and wrist motions, after 
approximately 20 years of such duty, caused him to develop 
bilateral carpal tunnel syndrome.  He denied having any other 
trauma to his wrists.  He testified that his post-service 
occupation was as a truck driver for a lumbar yard and that 
operating the truck involved different hand and wrist motions 
than when he was a disbursement clerk and auditor.  According 
to the veteran, he was informed by the VA physicians who 
conducted his EMG studies that it was almost a certainty that 
his repetitive hand and wrist motions during active service 
caused his bilateral carpal tunnel syndrome. 

II.  Analysis

With respect to the issues decided herein, the Board finds 
that all relevant facts have been properly developed, and 
that no further assistance to the veteran is required to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Copies of treatment 
records have been obtained and the veteran has been examined 
by VA.

(a.)  Entitlement to an evaluation in excess of 
10 percent for service-connected synovitis of the 
left knee.

The Board notes that this case is based on an appeal of a 
June 1998 RO decision, which granted the veteran service 
connection for the left knee disability at issue and assigned 
a 10 percent evaluation, effective from December 22, 1997, 
the date on which he filed his claim.  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for this service-connected 
disability for separate periods of time, from December 22, 
1997, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10.

In evaluating the veteran's request for a higher evaluation, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the functional 
loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 
(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 
(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§  
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court noted that, since 
Diagnostic Code 5257 (impairment of the knee due to 
subluxation or instability) was not predicated on loss of 
range of motion, 38 C.F.R. §§  4.40 and 4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, VA's 
General Counsel concluded that a claimant who had arthritis 
and instability of the knee may be rated separately under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257, and that 
evaluation of knee dysfunction under both these codes would 
not amount to pyramiding under 38 C.F.R. § 4.14.  However, it 
was noted that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97 (July 1, 1997).

In rating the present case, the Board must consider the fact 
that the evidence shows that several years after his period 
of active duty, in January 1997, the veteran sustained a 
significant intercurrent left knee injury when he slipped on 
an icy surface.  This caused an anterior cruciate ligament 
tear and a medial meniscus tear, necessitating surgical 
repair.  The evidence indicates that the injury and 
subsequent surgery resulted in additional impairment of the 
veteran's left knee joint, with decreased light touch 
sensation related to peroneal nerve injury sustained during 
surgery, significant lateral instability, limitation of 
motion, pain on use and degenerative changes of the knee.  
Additionally, the records show that in February 1995, the 
veteran was noted to have atrophy of the musculature of his 
left lower extremity secondary to posterior tibial nerve 
injury as a result of a crushing injury of his left foot and 
ankle in July 1994, with further impairment due to walking 
with an altered gait, his left foot in a markedly external 
rotated position as a result of his left foot injury.  The 
evidence indicates that the post-service left foot and ankle 
injuries and the additional post-service injury to the 
veteran's left knee are the primary contributory causes of 
his current left knee disability.  The veteran is service-
connected only for left knee synovitis incurred in active 
duty.  There is no indication in the medical evidence that 
this accidental fall was the result of the service-connected 
synovitis.  Therefore, in addressing his claim for a rating 
increase, the Board may only rate him for left knee 
impairment due to synovitis and not for the additional 
nonservice-connected neurological damage and muscular atrophy 
related to the July 1994 left foot and ankle injuries and the 
impairment sustained as a result of his January 1997 left 
knee injury.  

The private medical records of Dr. Carroll indicate that 
prior to January 1997, the veteran's left knee synovitis was 
manifested by lateral and medial meniscal tears and 
degenerative arthritis noted on examination in 1994.  The 
Board notes that the menisci involved were the same as those 
which were surgically treated during active duty in May 1983.  
Partial meniscectomies of both menisci and debridement of the 
arthritis of the medial femoral condyle were performed in 
October 1994.  However, despite surgery, the veteran was 
noted to have left knee instability and hyperextension by 
April 1995.  The records thereafter show no further treatment 
for the left knee until his nonservice-connected injury of 
January 1997.

In the present case on appeal, the veteran's left knee has 
been rated under Diagnostic Codes 5020-5257 as 10 percent 
disabled for synovitis manifested by slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Synovitis under Diagnostic Code 5020 may also be rated on the 
basis of limitation of motion, as well as the degenerative 
arthritis affecting the left knee.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (i.e., Diagnostic 
Codes 5260 and 5261 in the present case.)  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Thus, the Board may contemplate the applicability 
of Diagnostic Code 5003 for disability due to arthritis when 
rating the veteran's left knee. 

The criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261, recognize impairment of the knee's ability to flex and 
extend.  For the veteran to receive a noncompensable 
evaluation on the basis of limitation of flexion of his 
service-connected knee, the objective medical evidence must 
show flexion limited to 60 degrees.  For a 10 percent 
evaluation, the evidence must show flexion limited to 45 
degrees.  For a 20 percent evaluation, the evidence must show 
flexion limited to 30 degrees.  For a 30 percent evaluation, 
the evidence must show flexion limited to 15 degrees.  The 
schedule does not provide for a rating higher than 30 percent 
for limitation of motion on flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

For the veteran to receive a noncompensable evaluation for 
limitation of extension of his service-connected knee, the 
objective medical evidence must show extension limited to 5 
degrees.  For a 10 percent evaluation the evidence must show 
extension limited to 10 degrees.  For a 20 percent evaluation 
the evidence must show extension limited to 15 degrees.  For 
a 30 percent evaluation the evidence must show extension 
limited to 20 degrees.  For a 40 percent evaluation the 
evidence must show extension limited to 30 degrees.  For a 50 
percent evaluation the evidence must show extension limited 
to 45 degrees.  The schedule does not provide for a rating 
higher than 50 percent for limitation of motion on extension.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Consideration has been given to the application of Diagnostic 
Code 5259, which contemplates knee impairment as a result of 
surgically removed semi-lunar cartilage and provides for a 10 
percent rating (and no higher) for a symptomatic knee.  While 
this code is certainly applicable to the veteran's case as 
the veteran has a history of left knee surgery for partial 
meniscectomy, the Diagnostic Code for synovitis and knee 
impairment more accurately contemplate his symptomatology and 
provide the potential for a higher evaluation.  In any case, 
it would be pyramiding (as prohibited by 38 C.F.R. § 4.14) to 
simultaneously assign a 10 percent rating under Diagnostic 
Code 5259 in addition to a compensable rating under 
Diagnostic Codes 5020-5257.

The veteran's range of motion on extension and flexion of his 
left knee was not tested prior to the January 1997 
intercurrent injury.  However, following his surgery in March 
1997, Dr. Carroll's treatment report of July 1997 shows that 
the veteran possessed a nearly full range of motion.  

On VA examination in January 1998, the veteran was able to 
flex his left knee to 130 degrees and extend it to zero 
degrees with only mild discomfort, indicating noncompensable 
limitation of motion even with application of 38 C.F.R. §§ 
4.40, 4.45 and DeLuca.  X-rays of the left knee in January 
1998 also show no evidence of degenerative joint disease.  
Applying Diagnostic Code 5260, the demonstrated limitation of 
flexion to 130 degrees warrants the assignment of a 
noncompensable evaluation.  For a 20 percent evaluation, 
which is the level of impairment which must be demonstrated 
in order for him to receive an evaluation in excess of the 10 
percent rating currently assigned, his left knee must be 
limited in flexion to 30 degrees.  As the objective medical 
evidence does not demonstrate this to be the case, he may not 
be granted an evaluation higher than noncompensable on the 
basis of Diagnostic Code 5260.  For virtually the same 
reasons, Diagnostic Code 5261 also does not provide a basis 
for a compensable evaluation for the veteran's service-
connected left knee condition.  The facts of the case show 
that he has full extension of his left knee to zero degrees, 
which would warrant the assignment of a noncompensable 
evaluation.  For a 20 percent rating, he must have limitation 
of extension to 15 degrees.  Thus, Diagnostic Code 5261 also 
does not provide a basis on which he may receive an 
evaluation higher than 10 percent for his left knee 
condition.  Therefore, the Board deduces from this evidence 
that the veteran's service-connected synovitis did not 
produce limitation of left knee motion to a compensable 
degree.  Furthermore, the absence of radiographic evidence of 
arthritis (which had apparently been debrided during the 
October 1994 surgery) does not permit the assignment of a 10 
percent rating based on pain on motion due to arthritis.

The Board distinguishes the impairment associated with the 
veteran's January 1997 injury from his service-connected 
synovitis by noting that the surgery during service was for 
treatment of the lateral and medial menisci, while the 
January 1997 knee injury had damaged the anterior cruciate 
ligament.  Dr. Carroll's July 1997 treatment report shows 
that there was a significant degree of laxity of the 
veteran's medial collateral ligament which produced slight 
instability, but that the repaired anterior cruciate ligament 
was significantly improved and was characterized as stable by 
Dr. Carroll on examination in September 1997.  There was no 
instability of the medial and collateral ligaments noted on 
VA examination in January 1998, with no varus or valgus in 
the neutral or flexion positions.  Absent any compensable 
limitation of motion attributable to synovitis and the 
related arthritis, the evidence indicates that the veteran's 
service-connected synovitis of the left knee is manifested 
only by slight lateral instability.  This is separable from 
and unrelated to the substantial left knee impairment 
sustained from his January 1997 accident, which is the 
primary cause of his current knee disability.  Therefore, the 
10 percent rating currently assigned for slight lateral 
instability of the left knee appropriately compensates him 
for the service-connected aspects of his left knee disability 
due to synovitis.  Because the evidence in this case is not 
approximately balanced with regard to this issue, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2000); 38 C.F.R. § 4.3 (2000); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 and 5263 are not for application to the facts of the 
present case because they contemplate specific disabling 
medical conditions which the veteran is not currently 
demonstrated to have.  Specifically, Diagnostic Code 5256 
contemplates knee impairment as a result of ankylosis.  
Diagnostic Code 5262 contemplates knee impairment as a result 
of malunion or nonunion of the tibia and fibula.  Diagnostic 
Code 5263 contemplates knee impairment as a result of genu 
recurvatum.  As these aforementioned conditions are not 
presently shown, these Diagnostic Codes may not be considered 
for purposes of rating the veteran.  Thus, an evaluation in 
excess of 10 percent for impairment of the left knee based on 
the criteria contemplated in the aforementioned Diagnostic 
Codes is not warranted.

The evidence does not demonstrate that the veteran's service-
connected synovitis of the left knee produces such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In this 
regard, the Board notes that in addition to the nonservice-
connected aspects of his left knee disability, the veteran 
has several other medical disabilities which adversely affect 
his industrial capacity and employability.  Thus, as it 
cannot be concluded that the veteran's current industrial 
impairment is due solely to his service-connected left knee 
synovitis, a referral of this case to the Director of the VA 
Compensation and Pension Service for consideration of the 
application of an extraschedular rating for service-connected 
synovitis of the left knee, under the provisions of 
38 C.F.R. § 3.321(b)(1), is not warranted.

Lastly, the Board finds that a "staged" rating is not 
warranted in this case under Fenderson v. West because the 10 
percent evaluation currently assigned is based on the most 
severe disability picture presented by the medical evidence 
associated with the record since the effective date of the 
award for service connection for left knee synovitis to the 
present time.



(b.)  Entitlement to service connection for a 
bilateral hip disability and a kidney disability.

The veteran essentially maintains that he should be granted 
service connection for a bilateral hip disability and a kidney 
disability, all of which he claims either had their onset 
during his period of active service or, in the alternative, 
were secondary to his service-connected synovitis of the left 
knee.  The medical records from active service show normal 
findings with regard to his hips and genitourinary system on 
all medical examinations including his separation examination 
in March 1989.  Though the treatment records during service 
show occasional treatment for flank pain with pyuria and a 
resolving urinary tract infection, the March 1989 service 
separation examination report shows no abnormalities of his 
hips or kidneys.  The veteran separated from service in July 
1989.

A January 1998 VA genitourinary examination and urinalysis 
revealed no abnormal findings and the veteran was diagnosed 
with normal genitourinary examination and normal renal 
function.  Similarly, an X-ray study of the veteran's hips 
which was conducted by VA in June 1999 revealed no evidence of 
fracture or other radiographic abnormality.  The post-service 
medical records are also absent any showing of a diagnosis of 
a disability affecting either hip.

Thus, there is no medical evidence of disability affecting the 
veteran's hips or kidneys at the present time.  At the 
veteran's RO hearing in September 1999, he presented 
uncorroborated assertions that his claimed bilateral hip and 
kidney disabilities had their onset during active service or 
were otherwise secondary to his service-connected left knee 
synovitis.  The veteran is not shown to possess the requisite 
medical knowledge to present medical opinions to establish 
diagnoses or to relate such diagnoses to service.  He is 
therefore not competent to provide medical evidence of current 
disability and his statements in this regard are thus entitled 
to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. at 494.  Without 
evidence of any diagnosed disorder of the kidneys or hips at 
the present time, there is no disorder for which service 
connection may be established.  Accordingly, service 
connection is denied.

(c.)  Entitlement to service connection for 
bilateral carpal tunnel syndrome.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of hand or wrist pain or numbness in 
service will permit service connection for carpal tunnel 
syndrome, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In the case before the Board, the veteran's upper extremities 
and neurological system were noted to have been normal on 
clinical examination at the time of his entry into active 
duty and throughout his entire period of military service.  
All periodic medical examinations of the veteran throughout 
his period of service and at the time of his separation note 
no abnormality, chronic or otherwise, with regard to his 
upper extremities or neurological system.  In October 1987, 
he was treated for complaints of a mild tingling in his right 
hand, but there is no other evidence of a neurological 
disability affecting his upper extremities during service.  
Thereafter, a diagnosis of bilateral carpal tunnel syndrome 
was first demonstrated on private EMG examination in April 
1995, almost six years after his separation from service.  
Bilateral carpal tunnel syndrome was also shown on a VA EMG 
study in March 1998, and again on EMG study in May 1999.  
Significantly, the examiner who conducted the May 1999 EMG 
examination commented that although the veteran's service 
medical records show no diagnosis or complaints of carpal 
tunnel syndrome during active duty, it was noteworthy that 
his duty assignments during military service required typing 
throughout his entire workday, and typing was a task which 
was well-documented for initiating and aggravating carpal 
tunnel syndrome.  This appears to be, broadly, a nexus 
opinion on part of the VA examiner associating the veteran's 
present diagnosis of carpal tunnel syndrome with military 
service if, in fact, he was engaged in performing repetitive 
typing motions throughout his long military career.  

The evidence establishes that the veteran spent the greater 
part of his 20 years in military service performing clerical 
tasks.  His service personnel records show that throughout 
his entire period of active duty his military occupational 
specialties were as a disbursement clerk and financial 
records clerk.  Furthermore, at his personal hearing in 
September 1999, he presented credible testimony that his 
duties during service involved repetitive hand and wrist 
motions using key-operated business machines such as adding 
machines, typewriters, embossing machines and computers.  In 
view of the VA examiner's opinion in May 1999, the Board 
finds that it is as likely as not that the repetitive trauma 
from performing the hand and wrist motions necessary to 
operate the aforementioned business machines, after 
approximately 20 years of such duty, caused the veteran to 
develop bilateral carpal tunnel syndrome.  Therefore, 
resolving all doubt in his favor, the Board will allow the 
veteran's claim in this regard.  His claim for service 
connection for bilateral carpal tunnel syndrome is therefore 
granted.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In making these determinations, the Board has considered the 
veteran's hearing testimony.  While he is considered credible 
to present his reported symptomatology and belief in the 
merits of his claims, he is not competent to present a 
medical diagnosis or opinion.  The Board has also determined 
that as the preponderance of the evidence is against the 
veteran's claims decided herein, the doctrine of benefit of 
the doubt does not apply.  38 C.F.R. § 3.102.


ORDER

An evaluation in excess of 10 percent for service-connected 
synovitis of the left knee is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a kidney disability is denied.

Service connection for bilateral carpal tunnel syndrome is 
granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Significantly, the current medical evidence demonstrates 
disability involving the right knee, shoulders and low back.  
On VA examination of the veteran, a medical opinion has not 
been obtained as to the probability that any such disorders 
are of service onset or related to the service-connected left 
knee disorder.  No other medical evidence addresses this 
matter.  In order to proceed to adjudicate these claims at 
the present time, the Board would have to resort to its own 
medical opinion in this regard, which it may not do.

Therefore, for reasons outlined above, a remand is required.  

This case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran and request that he identify 
the names (and for non-VA providers, the 
addresses) and dates of treatment of all 
health care providers who have treated him 
for low back, right knee and bilateral 
shoulder disability from July 1999 to the 
present.  After obtaining any necessary 
consent from the veteran, the RO should 
obtain and associate with the claims 
folders copies of any additional records.

2.  If the RO is unsuccessful in obtaining 
any such records described above, the 
veteran should be contacted and afforded 
the opportunity to obtain those records 
himself.

3.  Thereafter, the veteran should be 
afforded a VA examination in order to 
determine the nature, severity and 
etiology of any disorders affecting his 
right knee, bilateral shoulders and low 
back.  The veteran's complaints should be 
recorded in full.  The claims folders must 
be made available to the examiner for use 
in the study of the veteran's case.  All 
indicated tests should be conducted.  
Following review of the claims folders and 
examination of the veteran, the examiner 
should provide an opinion as to the 
medical probability that any disorders of 
the right knee, bilateral shoulders and 
low back are of service origin, otherwise 
related thereto, or proximately due to or 
the result of the service-connected left 
knee synovitis.  A complete rationale for 
all opinions expressed must be provided.

4.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any 


pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



